18-2147
     Hassan v. Rosen
                                                                                   BIA
                                                                           A076 245 797
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall United
 3   States Courthouse, 40 Foley Square, in the City of New York,
 4   on the 22nd day of January, two thousand twenty-one.
 5
 6   PRESENT:
 7            DEBRA ANN LIVINGSTON,
 8                 Chief Judge,
 9            PIERRE N. LEVAL,
10            RICHARD J. SULLIVAN,
11                 Circuit Judges.
12   _____________________________________
13
14   NASRIN HASSAN,
15            Petitioner,
16
17                     v.                                        18-2147
18                                                               NAC
19   JEFFREY A. ROSEN, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.*
22
23   _____________________________________
24
25   FOR PETITIONER:                   Lawrence Spivak, Esq., Jamaica,
26                                     N.Y.
27
28   FOR RESPONDENT:                   Ethan P. Davis, Acting Assistant
29                                     Attorney General; Cindy S. Ferrier,


     * Pursuant to Fed R. App. P. 43(c)(2), Jeffrey A. Rosen is automatically
     substituted for former Attorney General William P. Barr.
 1                               Assistant Director; Micah Engler,
 2                               Trial    Attorney,    Office    of
 3                               Immigration   Litigation,   United
 4                               States   Department  of   Justice,
 5                               Washington, D.C.
 6

 7       UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11       Petitioner    Nasrin   Hassan,   a   native   and   citizen    of

12   Bangladesh, seeks review of a July 3, 2018, decision of the

13   BIA denying her motion to reopen.        In re Hassan, No. A 076

14   245 797 (B.I.A. July 3, 2018).           We assume the parties’

15   familiarity with the underlying facts and procedural history.

16       We review the denial of a motion to reopen for abuse of

17   discretion.     Ali v. Gonzales, 448 F.3d 515, 517 (2d Cir.

18   2006).   When    the   agency   considers   relevant    evidence   of

19   country conditions in evaluating a motion to reopen, we review

20   its factual findings under the substantial evidence standard.

21   See Jian Hui Shao v. Mukasey, 546 F.3d 138, 169 (2d Cir.

22   2008).




                                      2
 1       An alien seeking to reopen proceedings may file only one

 2   motion to reopen no later than 90 days after the final

 3   administrative decision.   8 U.S.C. § 1229a(c)(7)(A), (C)(i);

 4   8 C.F.R. § 1003.2(c)(2).   However, the time and number limits

 5   do not apply if the motion is filed in order to apply for

 6   asylum “based on changed country conditions arising in the

 7   country of nationality . . . if such evidence is material and

 8   was not available and would not have been discovered or

 9   presented   at   the    previous    proceeding.”   8   U.S.C.

10   § 1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

11   Motions to reopen are disfavored, and a movant bears the

12   burden of demonstrating that the “new evidence offered would

13   likely change the result in the case.”    In re S-Y-G-, 24 I.

14   & N. Dec. 247, 251–52 (B.I.A. 2007) (quoting In re Coelho, 20

15   I. & N. Dec. 464, 473 (B.I.A. 1992)).

16       Hassan’s January 2018 motion was number-barred because

17   it was her second motion, and it was untimely because she

18   filed the motion over eight years after the BIA’s September

19   2009 decision affirming her final order of removal.       And

20   contrary to Hassan’s argument that these bars should not apply

21   to her because she was a derivative beneficiary of her
                                   3
 1   husband’s application, her status as a derivative beneficiary

 2   does not implicate any of the exceptions to the time and

 3   number limitations.            See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8

 4   C.F.R. § 1003.2(c)(3) (listing exceptions).

 5          To the extent that Hassan based her motion to reopen on

 6   abuse that she suffered at the hands of her in-laws, the BIA

 7   did not err in concluding that any such abuse predated

 8   Hassan’s arrival in the United States and thus did not reflect

 9   a change in conditions for reopening.                    Hassan could have

10   raised this claim in the proceedings before the immigration

11   judge     which        concluded      in     2007.        See      8   U.S.C.

12   § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

13          Next,     assuming      arguendo     that     Hassan’s     allegations

14   regarding her brother could otherwise support a motion to

15   reopen, the BIA did not abuse its discretion in concluding

16   that this evidence “would not likely change the result in the

17   case.”    In re Hassan, No. A 076 245 797, at 2.                 Hassan stated

18   for the first time in connection with the present motion her

19   fear     of    abuse    from    her   brother      and   local    authorities

20   purportedly under his sway.                However, because she did not

21   present       “objective”      evidence    supporting     this     claim,   and
                                            4
 1   because she failed to raise it in any prior proceeding,

 2   including her 2017 motion to reopen, id., the BIA did not

 3   abuse its discretion in concluding that the new evidence would

 4   not likely change the result on the merits.   See In re Coelho,

 5   20 I. & N. Dec. at 473.

 6       For the foregoing reasons, the petition for review is

 7   DENIED and the BIA’s decision is AFFIRMED.         All pending

8    motions and applications are DENIED and stays VACATED.

 9                               FOR THE COURT:
10                               Catherine O’Hagan Wolfe,
11                               Clerk of Court




                                   5